Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/872,716 filed on 05/12/2020. Claims 1-20 are pending in this communication.

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text is neither italicized nor bolded are by the examiner.

Objection 
Abbreviation ‘MPC’ is used in claim language without expanding it. As per specification, examiner is equating MPC to ‘multi-party computing. Proper correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CARMIGNANI; Andrea, Pub. No.: US 2020/0259638 A1.

Regarding Claim 1, CARMIGNANI anticipated a computer-implemented method for securely sharing data computations and algorithms, the method comprising:
receiving, by one or more processors, at least one algorithm function {Fig. 1F element 60a/69a, 70a & Fig. 8 element 802 & [0148], “FIG. 8 is a flowchart of an illustrative process 800 for authenticating a user of at least a first user electronic device and a second user electronic device using a network node. At operation 802, the network node may receive, at the network node, from the first user electronic device, at a first moment in time, communication protocol information that may include a restricted enrollment input corresponding to an unrestricted enrollment input that has been restricted by an enrollment biometric template indicative of user enrollment biometrics captured at an enrollment moment in time that is prior to the first moment in time, an unrestricted authentication input”. Examiner’s note: a processor is receiving authentication algorithm with a protocol and a ‘restricted enrollment input corresponding to an unrestricted enrollment input’};
generating, by the one or more processors {Figs. 1A element 69 –‘processor’, 1B element 79 –‘processor’, 1C element 89 –‘processor’ & [0036], “processor 62 may load an application 69 as a user interface program to determine how instructions or data received via an input component of I/O component 66 or other component of client subsystem 70 (e.g., sensor 65 and/or communications component 64) may manipulate the way in which information may be stored (e.g., in memory 63)”}, a protection function using the received algorithm function {Fig. 1 F element 69a - APSP SDK (encrypt seed shares with key(s), encrypt EBT shares with key(s) & [0148], “At operation 806, after the network node has received the restricted authentication input at operation 804, the network node may evaluate, at the network node, the transformed matching function using the restricted enrollment input and the restricted authentication input”. … [0007], “The method may include obtaining, at the user electronic device, a seed, generating, at the user electronic device, an enrollment biometric template indicative of user enrollment biometric identifier information, identifying, at the user electronic device, a transformed matching function that is operative to output a success key in response to successfully evaluating the transformed matching function using a first input and a second input”. Examiner’s node: encryption related functions are ‘protection function’};
generating, by the one or more processors, a Boolean circuit function based on the protection function {[0148], “node j may use restricted CITK'j ; and restricted CITT'j to evaluate circuit C1 at operation 434 of process 400.” … [0073], “with this garbled circuit technique, two parties can compute a shared matching function mf( βy, βz) on their respective inputs βy and βz, disclosing only the output of the function. This may be achieved by representing function f(βy, βz) as a Boolean circuit and then by “garbling” the truth table of each Boolean gate so that the circuit can be evaluated provided appropriate decryption keys representing βy and βz”};
receiving, by the one or more processors, at least one encrypted data inputs {Fig. 1F element 69a – APSP SDK (forward encrypted share(s) to respective node(s) & [0150], “At operation 910, the user electronic device may encrypt, at the user electronic device, with the success key, seed information that includes at least a portion of the seed (e.g., device 60a may encrypt at least a seed share with success key ck1 at operation 322 of operation 224 of process 200)”};
evaluating, by the one or more processors, the encrypted data inputs using the generated Boolean circuit function to generate evaluated results {Fig. 8 element 806 & [0148], “a transformed matching function that is operative to output a success key in response to successfully evaluating the transformed matching function using two inputs (e.g., a node j may receive ACIj at operation 228 of process 200). … When the evaluation of operation 806 is successful, the network node, at operation 808, may use, at the network node”}; and
transmitting, by the one or more processors, the evaluated results {[0148], “at operation 808, may use, at the network node, the success key output by the transformed matching function to enable a secure operation ( e.g., node j may use success key ckj at operation 436 of process 400)”}.

Regarding Claim 2, CARMIGNANI anticipates all the features of claim 1 and CARMIGNANI further anticipates
deploying, by the one or more processors, a blockchain node {[0097], “a repository 80 (e.g., as a public blockchain), a user device may be able to independently verify if the public keys have been published to the repository”} and a MPC node {Fig. 1F element block 40 with Node/Server(s) 70a-70c (MPC nodes) & [0003], “a decentralized biometric authentication processing service using secure multi-party computation for enabling a secure operation”}.

Regarding Claim 3, CARMIGNANI anticipates all the features of claims 2 & 1 and CARMIGNANI further anticipates
storing, by the one or more processors, the evaluated results on the blockchain node {[0097], “a repository 80 (e.g., as a public blockchain), a user device may be able to independently verify if the public keys have been published to the repository”}.

Regarding Claim 4, CARMIGNANI anticipates all the features of claims 3, 2 & 1 and CARMIGNANI further anticipates
evaluating the encrypted data inputs using the generated Boolean circuit function on the MPC node {[0073], “This may be achieved by representing function f(βy, βz) as a Boolean circuit and then by “garbling” the truth table of each Boolean gate so that the circuit can be evaluated provided appropriate decryption keys representing βy and βz”. Examiner’s note: “garbling” is encrypting or obfuscating}.

Regarding Claim 5, CARMIGNANI anticipates all the features of claim 1 and CARMIGNANI further anticipates
transforming {[0007], “a transformed matching function that is operative to output a success key in response to successfully evaluating the transformed matching function using a first input and a second input”}, by the one or more processors, the Boolean circuit function into a garbled circuit {[0073], “This may be achieved by representing function f(βy, βz) as a Boolean circuit and then by “garbling” the truth table of each Boolean gate so that the circuit can be evaluated provided appropriate decryption keys representing βy and βz”. Examiner’s note: “garbling” is encrypting or obfuscating}.

Regarding Claim 6, CARMIGNANI anticipates all the features of claims 5 & 1 and CARMIGNANI further anticipates
wherein transforming the Boolean circuit function into a garbled circuit includes garbling a truth table for each gate in the Boolean circuit {[0073], “This may be achieved by representing function f(βy, βz) as a Boolean circuit and then by “garbling” the truth table of each Boolean gate so that the circuit can be evaluated provided appropriate decryption keys representing βy and βz”}.

Regarding claim 8, claim 8 is claim to a computer-implemented system using the method of claim 1. Therefore, claim 8 is rejected for the reasons set forth for claim 1.

Regarding claim 9, claim 9 is a dependent claim of claim 8, claim 9 is claim to system using the method of claim 2. Therefore, claim 9 is rejected for the reasons set forth for claim 2.

Regarding claim 10, claim 10 is a dependent claim of claims 9 & 8, claim 10 is claim to system using the method of claim 3. Therefore, claim 10 is rejected for the reasons set forth for claim 3.

Regarding claim 11, claim 11 is a dependent claim of claims 9 & 8, claim 11 is claim to system using the method of claim 4. Therefore, claim 11 is rejected for the reasons set forth for claim 4.

Regarding claim 12, claim 12 is a dependent claim of claim 8, claim 12 is claim to system using the method of claim 5. Therefore, claim 12 is rejected for the reasons set forth for claim 5.

Regarding claim 13, claim 13 is a dependent claim of claims 12 & 8, claim 13 is claim to system using the method of claim 6. Therefore, claim 13 is rejected for the reasons set forth for claim 6.

Regarding claim 15, claim 15 is claim to a non-transitory computer-readable medium using the method of claim 1. Therefore, claim 15 is rejected for the reasons set forth for claim 1. CARMIGNANI further anticipates 
non-transitory computer-readable medium containing instructions {[0036], “processor 62 may load an application 69 as a user interface program to determine how instructions or data received via an input component of I/O component 66 or other component of client subsystem 70 (e.g., sensor 65 and/or communications component 64) may manipulate the way in which information may be stored (e.g., in memory 63)”} …

Regarding claim 16, claim 16 is a dependent claim of claim 15, claim 16 is claim to non-transitory computer-readable medium using the method of claim 2. Therefore, claim 9 is rejected for the reasons set forth for claim 2.

Regarding claim 17, claim 17 is a dependent claim of claims 16 & 15, claim 17 is claim to non-transitory computer-readable medium using the method of claim 3. Therefore, claim 17 is rejected for the reasons set forth for claim 3.

Regarding claim 18, claim 18 is a dependent claim of claims 16 & 15, claim 18 is claim to non-transitory computer-readable medium using the method of claim 4. Therefore, claim 18 is rejected for the reasons set forth for claim 4.

Regarding claim 19, claim 19 is a dependent claim of claim 15, claim 19 is claim to non-transitory computer-readable medium using the method of claim 5. Therefore, claim 19 is rejected for the reasons set forth for claim 5.

Allowable subject matter
Claims 7, 14 and 20 will be allowable if written in independent form with base claims 1, 8 & 15, respectively and the limitation in {specification paragraph [0020] (pg-pub): “the algorithm calling requests facilitated via the blockchain nodes, which enforce access-control based on digital signatures and programmable permissions” }.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by proposed amended independent claims 1, 8 and 15, 
Reasons of allowance: what is missing from the prior arts is: a technique of garbling the truth table for each gate in the circuit includes encrypting each entry of the truth table using randomly generated encryption keys and randomizing the order of rows in the truth table and the algorithm calling requests facilitated via the blockchain nodes, which enforce access-control based on digital signatures and programmable permissions.

Conclusion
Following prior arts have been considered but not applied:
AVITAL; Moshe, Pub. No.: US 2019/0028263 A1 - ABSTRACT, [0125], “The RMT2L unit concept may be implemented with-in different ways and different standard logic components (e.g., implementation with only logic gates). The truth tables of the RMT2L unit are presented in Table 1 and Table 2 (for units with pre-charge and pre-discharge respectively).” … [0157], “the control sequence is selected to randomize the logic circuit power profile and/or the logic signal propagation timing” … [0188], “FIG. 19 presents the maximum correlation results as a function of the key guesses, for the vertical (FIGS. 19a, 19c and 19e) and diagonal (FIGS. 19b, 19d and 19f) configuration implementations. The rows in the figure refer to the number of input vectors inserted to the tested module (500, 1000, and 10000, for top, middle and bottom rows respectively)”;
SI; Yujuan et al., Pub. No.: US 2019/0207745 A1 - [0049], “The first key P0 and the secnd key P1 may be different or the same in length. When the first key P0 and the second key P1 are stream random sequence generated after the cyclic bitwise operation … A XOR calculation is performed on the selected bytes, that is, *r&&*q is calculated. The result of the calculation is used as an encrypted stream random sequence (referring to “truth table” in Table 1)”;
MILLICAN; Spencer et al., Pub. No. US 2015/0188661 A1: the invention provides an electronic functional description of the underlying IP core where nodes or gates of the circuit are replaced with generic placeholder nodes. These generic placeholder nodes are given encrypted truth-tables that permit simulation but effectively disguise the function of the placeholder node. For example, the encrypted truth-table may arbitrarily expand the underlying truth-table using multiple alias values that hide the logic of the node. In one embodiment, the encrypted truth-table may include erroneous entries at truth-table states which do not occur in practice. The effect is to render the function of the node symbols practically unintelligible; and
KURIAN; Manu Jacob, Pat. No. US 9,979,718 B2 – “Referring to FIG. 3 a block diagram is presented of an apparatus 500, which is manage security and control access to resources associated with blocks within a blockchain network, in accordance with embodiments of the present invention. In addition to providing greater detail, FIG. 3 highlights various alternate embodiments of the invention. The apparatus 500 may include one or more of any type of computing device, such as servers and the like. The present apparatus and methods can accordingly be performed on any form of one or more computing devices.” … “Processor 506 includes various processing subsystems (not shown in FIG. 3) embodied in hardware, firmware, software, and combinations thereof, that enable the functionality of apparatus 500 and the access control module 300 and/or access portal module 400 and related algorithms, sub-algorithms, sub-modules thereof”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491